PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/378,945
Filing Date: 9 Apr 2019
Appellant(s): LEVY, Yoav



__________________
Kannan Narayanan
Morgan, Lewis & Bockius LLP
For Appellant


EXAMINER’S ANSWER




This is in response to the appeal brief filed 11/16/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/05/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8-15, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vortman (US Pub No. 2018/0071553).


Regarding claim 2, Vortman teaches The system of claim 1, wherein the controller is further configured to determine at least one parameter associated with the ultrasound transducer based at least in part on the selected at least one interaction region in the tissue-sensitivity map (paras. 0029, 0039, and 0045).

Regarding claim 3, Vortman teaches The system of claim 2, wherein the controller is further configured to activate the ultrasound transducer based at least in part on the determined parameter associated with the ultrasound transducer (paras. 0039 and 0045).

Regarding claim 8, Vortman teaches The system of claim 1, further comprising means for detecting the characteristic of the microbubbles in at least one of the target region, one of the regions in the tissue-sensitivity map, or a dedicated monitored region (paras. 0013 and 0036).

Regarding claim 9, Vortman teaches The system of claim 8, wherein the means for detecting the microbubble characteristic comprises the ultrasound transducer, an acoustic-signal detection device or a second ultrasound transducer (para 0036).

Regarding claim 10, Vortman teaches The system of claim 8, wherein the controller is further configured to determine at least one parameter associated with the ultrasound transducer based at least in part on the detected microbubble characteristic (paras. 0039 and 0045).

Regarding claim 11, Vortman teaches The system of claim 1, wherein the generated acoustic beam causes cavitation of at least some of the microbubbles in the selected at least one interaction region (para. 0042).

Regarding claim 12, Vortman teaches The system of claim 11, wherein the controller is further configured to determine at least one parameter associated with the ultrasound transducer so as to select the at least some of the microbubbles for cavitation (para 0042).

Regarding claim 13, Vortman teaches The system of claim 12, wherein the at least one parameter associated with the ultrasound transducer comprises at least one of a frequency (para 0045), an amplitude or a phase associated with at least one transducer element of the ultrasound transducer (para 0045).

Regarding claim 14, Vortman teaches The system of claim 1, wherein the tissue sensitivity comprises at least one of thermal sensitivity or sensitivity to microbubble cavitation (paras. 0041 and 0047). 

Regarding claim 15, Vortman teaches The system of claim 1, wherein the microbubble characteristic comprises at least one of an amount, a concentration, a size distribution or a response of the microbubbles to the acoustic beam (paras. 0042 and 0047).

Regarding claim 22, Vortman teaches The system of claim 1, wherein the controller is further configured to adjust at least one parameter associated with the ultrasound transducer to cause at least some of the 28microbubbles to move from the target region to the selected at least one interaction region in the tissue-sensitivity map (paras. 0039 and 0045).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Vortman (US Pub No. 2018/0071553) in the view of Czarnota (US Pub No. 20150196638).
Regarding claim 4, Vortman teaches The system of claim 1, however, Vortman fails to explicitly teach wherein the treatment procedure involves utilization of the microbubbles, the system further comprises means for providing microbubbles to the target region for initializing the treatment procedure.
Czarnota, in the same field of endeavor in the subject of ultrasound therapy, teaches wherein the treatment procedure involves utilization of the microbubbles (para. 0058), the system further comprises means for providing microbubbles to the target region for initializing the treatment procedure (para. 0058).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vortman to incorporate the teachings of Czarnota to provide microbubbles to the target. Doing so will increase the effectiveness of the system and will improve the outcome of the treatment.

Regarding claim 5, Vortman teaches The system of claim 4, however fails to explicitly teach wherein the means for providing the microbubbles comprises an administration system for administering the microbubbles to the target region.
Czarnota, in the same field of endeavor in the subject of ultrasound therapy, teaches wherein the means for providing the microbubbles comprises an administration system for administering the microbubbles to the target region (para. 0058).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vortman to incorporate the teachings of Czarnota to provide microbubbles to the target. Doing so will increase the effectiveness of the system and will improve the outcome of the treatment.

Regarding claim 6, Vortman teaches The system of claim 4, wherein the means for providing the microbubbles causes the ultrasound transducer to transmit ultrasound pulses to the target region to generate the microbubbles (para. 0047).

Regarding claim 7, Vortman teaches The system of claim 4, wherein the controller is further configured to perform step (c) only after a focusing property of the acoustic beam at the target region is optimized (para. 0031).

Regarding claim 16, Vortman teaches The system of claim 1, further comprising an imaging device for acquiring digital representations (figure 1, element 116, paras. 0027 and 0030), the controller being further configured to generate the tissue- sensitivity map based at least in part on the digital representations (figure 1, element 116, paras. 0027 and 0030).
However, Vorman fails to explicitly teach comprising a plurality of voxels.
Czarnota, in the same field of endeavor in the subject of ultrasound therapy, teaches comprising a plurality of voxels (para. 0131).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vortman to incorporate the teachings of Czarnota to provide digital representation with voxels. Doing so will increase the effectiveness of the system as it helps to determine the most effective treatment plan.

Regarding claim 17, Vortman teaches The system of claim 16, wherein the controller is further configured to determine an anatomical characteristic of the at least a portion of the regions in the tissue-sensitivity map based on the digital representations (para. 0030), the tissue-sensitivity map being generated based at least in part on the anatomical characteristic (para. 0030).

Regarding claim 18, Vortman teaches The system of claim 17, wherein the anatomical characteristic comprises at least one of a tissue type, a location, a size, or a function (para. 0034).

Regarding claim 19, Vortman teaches The system of claim 17, however, fails to explicitly teach wherein the controller is further configured to generate the tissue-sensitivity map by assigning a sensitivity score to voxels of the at least a portion of the regions in the tissue-sensitivity map based at least in part on the anatomical characteristic associated therewith, the sensitivity score indicating a sensitivity level of the voxel to the interaction of the acoustic beam with the microbubbles.
Czarnota, in the same field of endeavor in the subject of ultrasound therapy, teaches wherein the controller is further configured to generate the tissue-sensitivity map by assigning a sensitivity score to voxels of the at least a portion of the regions in the tissue-sensitivity map based at least in part on the anatomical characteristic associated therewith (paras. 0061-0065 and 0131), the sensitivity score indicating a sensitivity level of the voxel to the interaction of the acoustic beam with the microbubbles (paras. 0061-0065 and 0131).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vortman to incorporate the teachings of Czarnota to provide a sensitivity score. Doing so will increase the effectiveness of the system as it helps to determine the most effective treatment plan to the specific area.

Regarding claim 20, Vortman teaches The system of claim 19, however, fails to explicitly teach wherein the selected at least one interaction region in the tissue-sensitivity map has a low sensitivity score than the other ones of the regions in the tissue-sensitivity map.
Czarnota, in the same field of endeavor in the subject of ultrasound therapy, teaches wherein the selected at least one interaction region in the tissue-sensitivity map has a low sensitivity score than the other ones of the regions in the tissue-sensitivity map (paras. 0061-0065).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vortman to incorporate the teachings of Czarnota to provide a sensitivity score. Doing so will increase the effectiveness of the system as it helps to determine the most effective treatment plan to the specific area.

Regarding claim 21, Vortman teaches The system of claim 19, however, fails to explicitly teach wherein the controller is further configured to adjust at least one parameter associated with the ultrasound transducer based at least in part on the sensitivity scores assigned to the regions in the tissue-sensitivity map.
Czarnota, in the same field of endeavor in the subject of ultrasound therapy, teaches wherein the controller is further configured to adjust at least one parameter associated with the ultrasound transducer based at least in part on the sensitivity scores assigned to the regions in the tissue-sensitivity map (paras. 0061-0065).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vortman to incorporate the teachings of Czarnota to provide a sensitivity score. Doing so will increase the effectiveness of the system as it helps to determine the most effective treatment plan to the specific area.

(2) Response to Argument
	A. The appellant argues that “the cited reference does not teach or suggest key features of the present claims; such as: tissue-sensitivity map including a plurality of regions and assigning, to each of the regions, a sensitivity level indicative of tissue sensitivity to an interaction between the microbubbles and an acoustic beam”. It should be noted, that the arguments start on page 7 through page 11.

Examiner’s Response
As noted above, the appellant’s argument starts on page 7 through page 11. Specifically in page 10, the appellant states “Vortman fails to teach of even suggest a critical claim element, namely, generating a tissue-sensitive map including a plurality of regions and assigning, to each of the regions, a sensitivity level indicative of tissue sensitivity to an interaction between the microbubbles and an acoustic beam”.
However, the cited reference of Vortman explicitly discloses that the system acquires characteristics of a tissue (e.g., a patient skull) using a predictive physical model and/or measurements of ultrasound transmitted or reflected waves from the skull (paragraph 0047). Then, the system define multiple skull regions on the skull and each skull region is characterized as an HTA region or LTA region based on the acquired skull characteristics (paragraphs 0046 and 0047). Where the characteristics of the skull are for example (structure, thickness, density, etc.) (Paragraph 0030). The system monitors the amount of microbubbles in each region (paragraph 0007). If the amount of microbubble (expressed as an absolute number or as a concentration per unit volume) is high in the HTA region then it will be reduced by moving it to the LTA region (paragraph 0007). The microbubbles are monitored based on the ultrasound wave reflected therefrom (paragraph 0010). Therefore, the system is dividing the tissue (skull) into multiple regions, then characterize the multiple regions base on the anatomical characteristics of the skull, then the system will monitor the amount of microbubble in each region to decide the sensitivity of the region based on the ultrasound was reflection of microbubble. If the amount exceeds a threshold in a sensitive are then it will need to be moved to another area which is less sensitive to (microbubble cavitation). The system is moving or reducing the microbubble from a (high sensitivity region) HTA region toward (low sensitivity region) LTA region. 
The examiner points out that the appellant’s specification sets forth using the same approach as taught and noted above in Vortman, specifically where the “the method further includes determining an anatomical characteristic (e.g., a tissue type, a location, a size, or a function) of the portion(s) of the regions in the tissue-sensitivity map based on the digital representations; the tissue-sensitivity map is generated based at least in part on the anatomical characteristic.” (Paragraph 0018).  “the system includes an ultrasound transducer and a controller configured to (a) generate a tissue-sensitivity map including multiple regions, one or more of the regions being outside the target region; (b) select one or more interaction regions based at least in part on the tissue-sensitivity map; and (c) activate the ultrasound transducer so as to generate an acoustic beam for interacting with microbubbles in the selected interaction region(s) in the tissue-sensitivity map, thereby indirectly changing a characteristic of the microbubbles (e.g., the amount, concentration, size distribution and/or response of the microbubbles to the acoustic beam) at the target region. In one implementation, the tissue-sensitivity map assigns, to each region in the tissue-sensitivity map, a sensitivity level indicative of tissue sensitivity (e.g., thermal sensitivity and/or sensitivity to microbubble cavitation) to an interaction between the microbubbles and the acoustic beam.” (Paragraph 0011).
“The ultrasound transducer may be configured (e.g., by adjusting the phases, amplitudes and/or frequencies) to create a focus that can induce movement of microbubbles by applying an acoustic force thereto. The ultrasound parameters (e.g., phases) may be adjusted so as to gradually move the focus (and thereby the microbubbles) from the vulnerable region (e.g., the target and/or a relatively high-sensitivity region) toward the identified relatively low-sensitivity region.” (Paragraph 0009).
Therefore, according to the cited paragraphs of appellant’s specification, the prior art describes the same process of generating and assigning sensitivity levels to regions of the sensitivity map. 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ZAINAB MOHAMMED ALDARRAJI/Patent Examiner, Art Unit 3793                                                                                                                                                                                                        
Conferees:
/Bill Thomson/Supervisory Patent Examiner, Art Unit 3793                                                                                                                                                                                                        /NATHANIEL E WIEHE/Supervisory Patent Examiner, Art Unit 3700                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.